—In an action to set aside a separation agreement, the plaintiff appeals from an order of the Supreme Court, Rockland County (Weiner, J.), dated August 2, 1994, which granted the defendant’s motion pursuant to CPLR 3211 (a) (7) to dismiss her amended complaint.
Ordered that the order is affirmed, with costs.
The plaintiff commenced this action to void a separation agreement dated October 31, 1991, on the grounds of fraud, misrepresentation, duress, and undue influence. However, even taking all of the plaintiff’s allegations to be true and granting her every favorable inference arising therefrom, the plaintiff’s complaint failed to state a cause of action (see, Sanders v Winship, 57 NY2d 391; Morone v Morone, 50 NY2d 481; Green v Leibowitz, 118 AD2d 756). Ritter, J. P., Altman, Friedmann and Florio, JJ., concur.